LEMMON, Judge,
dissenting from the Denial of the Application.
Relator applied to the court of appeal for supervisory writs from a judgment of the trial court. According to relator, he filed the application before the return date fixed by the trial court. However, the court of appeal refused to consider the application because it did not contain any documentation of the return date as required by La.Ct.App. R. 4-3.
Presumably, the ruling by the court of appeal refusing to consider, rather than denying, the application means that relator can still supplement the application with the required documentation, at which time the court of appeal will consider the application on the merits. However, it is not clear whether relator has lost his review rights by the court’s refusal to consider the application. The preferable procedure in the case of an application for supervisory writs that lacks required documentation is to order supplementation by the relator, and I would grant the application in part, order relator to provide the required supplementation, and remand the matter to the court of appeal to consider the application as supplemented.